70 N.J. 93 (1976)
357 A.2d 765
FRANK H. TAYLOR AND SON, INC., PLAINTIFF-APPELLANT,
v.
SEYMOUR D. SHEPARD, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued April 27, 1976.
Decided May 13, 1976.
Mr. Theodore W. Geiser argued the cause for appellant (Messrs. McElroy, Connell, Foley and Geiser, attorneys).
Mr. Floyd F. Lombardi argued the cause for respondent (Messrs. DeSevo, Cerutti and Lombardi, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division.
*94 For affirmance  Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judges CONFORD and CARTON  7.
For reversal  None.